SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* CHINA MEDIAEXPRESS HOLDINGS, INC. (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) 169442100 (CUSIP Number) Howard I. Smith Vice Chairman-Finance C.V. Starr & Co., Inc. 399 Park Avenue, 17th Floor New York, New York 10022 (Name, address and telephone number of person authorized to receive notices and communications) January 28, 2010 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-(g), check the following box. o Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 14 Pages) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. (however, see the Notes.) CUSIP No. 169442100 PAGE 2 of 14 PAGES 1 NAME OF REPORTING PERSON Starr Investments Cayman II, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See instructions): WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Cayman Islands 7 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER: 0 8 SHARED VOTING POWER: 4,695,455 9 SOLE DISPOSITIVE POWER: 0 10 SHARED DISPOSITIVE POWER: 4,695,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 4,695,4551 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 16.5%2 14 TYPE OF REPORTING PERSON: CO 1 Includes 3,000,000 shares of Common Stock issuable upon the conversion of the Purchased Shares (as defined below) and 1,545,455 shares of Common Stock issuable upon the exercise of the Purchased Warrants (as defined below). 2 Assumes 23,917,413 shares of Common Stock of the Issuer issued and outstanding as of November, 13, 2009, which figure was disclosed on the Issuer’s Form 10-Q for the quarterly period ended September 30, 2009, filed November 16, CUSIP No. 169442100 PAGE 3 of 14 PAGES 1 NAME OF REPORTING PERSON Starr International Cayman, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See instructions): N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Cayman Islands 7 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER: 0 8 SHARED VOTING POWER: 4,695,455 9 SOLE DISPOSITIVE POWER: 0 10 SHARED DISPOSITIVE POWER: 4,695,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 4,695,4551 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 16.5%2 14 TYPE OF REPORTING PERSON: CO 1Includes 3,000,000 shares of Common Stock issuable upon the conversion of the Purchased Shares (as defined below) and 1,545,455 shares of Common Stock issuable upon the exercise of the Purchased Warrants (as defined below). 2Assumes 23,917,413 shares of Common Stock of the Issuer issued and outstanding as of November, 13, 2009, which figure was disclosed on the Issuer’s Form 10-Q for the quarterly period ended September 30, 2009, filed November 16, CUSIP No. 169442100 PAGE 4 of 14 PAGES 1 NAME OF REPORTING PERSON Starr International Investments Ltd. I.R.S. Identification Number: 98-0431724 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See instructions): N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Bermuda 7 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER: 0 8 SHARED VOTING POWER: 4,695,455 9 SOLE DISPOSITIVE POWER: 0 10 SHARED DISPOSITIVE POWER: 4,695,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 4,695,4551 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 16.5%2 14 TYPE OF REPORTING PERSON: CO 1Includes 3,000,000 shares of Common Stock issuable upon the conversion of the Purchased Shares (as defined below) and 1,545,455 shares of Common Stock issuable upon the exercise of the Purchased Warrants (as defined below). 2Assumes 23,917,413 shares of Common Stock of the Issuer issued and outstanding as of November, 13, 2009, which figure was disclosed on the Issuer’s Form 10-Q for the quarterly period ended September 30, 2009, filed November 16, CUSIP No. 169442100 PAGE 5 of 14 PAGES 1 NAME OF REPORTING PERSON Starr International Company, Inc. I.R.S. Identification Number: 52-1198625 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See instructions): N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Panama 7 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER: 0 8 SHARED VOTING POWER: 4,695,455 9 SOLE DISPOSITIVE POWER: 0 10 SHARED DISPOSITIVE POWER: 4,695,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 4,695,4551 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 16.5%2 14 TYPE OF REPORTING PERSON: CO 1Includes 3,000,000 shares of Common Stock issuable upon the conversion of the Purchased Shares (as defined below) and 1,545,455 shares of Common Stock issuable upon the exercise of the Purchased Warrants (as defined below). 2Assumes 23,917,413 shares of Common Stock of the Issuer issued and outstanding as of November, 13, 2009, which figure was disclosed on the Issuer’s Form 10-Q for the quarterly period ended September 30, 2009, filed November 16, CUSIP No. 169442100 PAGE 6 of 14 PAGES 1 NAME OF REPORTING PERSON C.V. Starr & Co., Inc. I.R.S. Identification Number: 13-5621350 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See instructions): N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware 7 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER: 0 8 SHARED VOTING POWER: 4,695,455 9 SOLE DISPOSITIVE POWER: 0 10 SHARED DISPOSITIVE POWER: 4,695,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 4,695,4551 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 16.5%2 14 TYPE OF REPORTING PERSON: CO 1Includes 3,000,000 shares of Common Stock issuable upon the conversion of the Purchased Shares (as defined below) and 1,545,455 shares of Common Stock issuable upon the exercise of the Purchased Warrants (as defined below). 2Assumes 23,917,413 shares of Common Stock of the Issuer issued and outstanding as of November, 13, 2009, which figure was disclosed on the Issuer’s Form 10-Q for the quarterly period ended September 30, 2009, filed November 16, CUSIP No. 169442100 PAGE 7 of 14 PAGES 1 NAME OF REPORTING PERSON Maurice R. Greenberg 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See instructions): N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): x 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America 7 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER: 0 8 SHARED VOTING POWER: 4,695,455 9 SOLE DISPOSITIVE POWER: 0 10 SHARED DISPOSITIVE POWER: 4,695,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 4,695,4551 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 16.5%2 14 TYPE OF REPORTING PERSON: HC 1Includes 3,000,000 shares of Common Stock issuable upon the conversion of the Purchased Shares (as defined below) and 1,545,455 shares of Common Stock issuable upon the exercise of the Purchased Warrants (as defined below). 2Assumes 23,917,413 shares of Common Stock of the Issuer issued and outstanding as of November, 13, 2009, which figure was disclosed on the Issuer’s Form 10-Q for the quarterly period ended September 30, 2009, filed November 16, 2009. ITEM 1.SECURITY AND
